Exhibit 8.1 Subsidiaries of DHT Holdings, Inc. Name Jurisdiction Ann Tanker Corporation Marshall Islands Cathy Tanker Corporation Marshall Islands Chris Tanker Corporation Marshall Islands DHT Chartering, Inc. Marshall Islands DHT Condor Limited Hong Kong DHT Eagle, Inc. Marshall Islands DHT Falcon Limited Hong Kong DHT Hawk Limited Hong Kong DHT Management AS Norway DHT Maritime, Inc. Marshall Islands DHT Phoenix, Inc. Marshall Islands DHT Ship Management (Singapore) Pte. Ltd. Singapore London Tanker Corporation Marshall Islands Newcastle Tanker Corporation Marshall Islands Samco Delta Ltd Cayman Islands Samco Epsilon Ltd Cayman Islands Samco Eta Ltd Cayman Islands Samco Gamma Ltd Cayman Islands Samco Iota Ltd Cayman Islands Samco Kappa Ltd Cayman Islands Samco Shipholding Pte. Ltd. Singapore Samco Theta Ltd Cayman Islands Sophie Tanker Corporation Marshall Islands
